PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
DANA-FARBER CANCER INSTITUTE, INC. et al.
Application No. 16/476,799
Filed: 9 Jul 2019
Patent No. 11,214,839
Issued: 4 Jan 2022
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE
:	CERTIFICATE OF CORRECTION
:
Docket No. 614265: DFC-014US


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed March 25, 2022, requesting that the patent term adjustment determination for the above-identified patent be corrected from 0 days to 38 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On January 4, 2022, the above-identified application issued into U.S. Patent No. 11,214,839. The patent issued with a PTA of 0 days. The PTA of 0 days was based on 40 days of “A” delay, reduced by 120 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed with a one month extension of time.

The present petition

Patentee avers that he was improperly assessed 120 days of Applicant delay under                         37 CFR 1.704(c)(10) for filing a Request to Correct or Update the Name of the Applicant on August 30, 2021, subsequent to a Notice of Allowance mailed August 23, 2021.  

Discussion

Patentee and the Office are in agreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A). At issue is the number of days of Applicant delay.

Patentee disputes the assessment of 120 days under 37 CFR 1.704(c)(10) for the Request to Correct or Update the Name of the Applicant filed August 30, 2021, subsequent to the Notice of Allowance mailed August 23, 2021.  On June 16, 2020, the Office published a Final Rule.  See 


Federal Register, Vol. 85, No. 116, Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 36335-36342 [2020-11786].  In view of the 
amendment to 37 CFR 1.704(c)(10), for the Request to Correct or Update the Name of the Applicant filed August 30, 2021 , the patent term adjustment under 37 CFR 1.704(c)(10) should be calculated as 7 days, beginning on August 24, 2021 (the day after the date the Notice of Allowance was mailed) and ending on August 30, 2021, not 120 days as calculated by the Office (and not 2 days as asserted by Patentee).

Overall PTA Calculation	

Formula:

 “A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
40 + 0 + 0 – 0 – 7 = 33

Conclusion

Patentee is entitled to PTA of thirty-three (33) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 40 + 0 + 0 – 0 – 7 = 33 days. 

Receipt of the $110 fee for the one month extension of time is acknowledged. The $210 fee for the instant application for patent term adjustment has been charged to Deposit Account No. 12-0600, as authorized.

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by thirty-three (33) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction






UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,214,839
		DATED            :  January 4, 2022
		INVENTOR(S) :  Chowdhury et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 0 days.

      Delete the phrase “by 0 days” and insert – by 33 days--